NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               DEC 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CRAIG THOMAS DAWSON,                             No. 12-35569

              Petitioner - Appellant,            D.C. No. 3:06-cv-00012-KI

  v.
                                                 MEMORANDUM*
BRIAN BELLEQUE,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Garr M. King, Senior District Judge, Presiding

                    Argued and Submitted November 17, 2014
                               Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       Appellant Craig Dawson appeals the district court’s order denying his

habeas corpus petition. We affirm.

       To begin, the record fails to show that the Board impermissibly applied the

1993 rules to Board Action Form No. 5. The Board had the authority under the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1985 rules to set a parole supervision term at 36 months, and its failure to give

reasons does not prove that the Board used the 1993 rules. Thus, it is unclear

Dawson actually faced any increase in punishment.

       Even assuming the possibility of an increase in punishment, the Oregon state

court’s decisions regarding Dawson’s habeas petitions are entitled to deference

under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C.

§ 2254(d). The Supreme Court has held that state court decisions that do not

contain any reasoning are entitled to a presumption that the state court adjudicated

the case on the merits. Harrington v. Richter, 131 S. Ct. 770, 784 (2011).

Because Dawson has not demonstrated that the state court decisions fall within an

exception set forth in 28 U.S.C. §2254(d)(1) or (d)(2), the presumption applies in

this case.

       Regarding Dawson’s claim that his minimum term of parole supervision was

impermissibly increased to 36 months, there is no clearly established Supreme

Court precedent holding that the Ex Post Facto Clause is violated by a change in

law that increases the minimum length of parole supervision before a parolee

qualifies for a discretionary decision as to discharge. The cases cited by Dawson

reference a prisoner’s length of sentence or eligibility for release on parole, not the

length of parole supervision once parole has been granted. Because those cases do


                                           2
not directly address Dawson’s situation, the Oregon state court decisions are not

“contrary to” clearly established Supreme Court precedent. See Williams v. Taylor,

529 U.S. 362, 412-13 (2000).

      The cases cited by Dawson also do not demonstrate that the state court

decisions unreasonably applied federal law. A state court does not commit error

under AEDPA if “fairminded jurists” could disagree on the application of an

existing legal principle to a new context. White v. Woodall, 134 S. Ct. 1697, 1702,

1706-07 (2014). Fairminded jurists could disagree over whether the principles

regarding sentencing terms and parole eligibility apply to this case because the

Board’s decision did not involve either. The change in Dawson’s minimum term

of parole supervision only affected the date that he would qualify for the Board’s

consideration of whether or not he should be discharged. That discharge, unlike

the end of a sentencing term, was not guaranteed because the Board had discretion

to grant or deny it. See Or. Admin. R. 255-90-010 (1)(b)(C), (2) (1982) (amended

May 31, 1985).

      Even if the Board had set the term at 12 months, as Dawson contends it

should have, there is no basis in the record to conclude that the Board would have

discharged Dawson instead of extending his supervised parole. To the contrary,

the record suggests the Board would not have discharged him after 12 months


                                         3
because the Board denied discharge after Dawson had served around 27 months on

parole.

      Regarding Dawson’s ex post facto claim pertaining to the denial of re-

release on parole, the Board did not use rules that impermissibly increased his

punishment. Oregon law in 1985 allowed the Board to require Dawson to serve

the remaining balance of his life sentence after his parole violation. See Or. Rev.

Stat. §144.343 (1981) (amended 1987). Dawson concedes that he was not entitled

to good time under the 1985 rules. The state court’s decisions therefore are not

contrary to or an unreasonable application of Supreme Court precedent, and the

district court did not err by denying Dawson’s habeas petition.1

      AFFIRMED.




      1
        Following oral argument, Dawson submitted pro se a request to “stop all
proceedings” in his case, based on his complaint that his attorney had
“misrepresented” him by not pursuing two issues that Dawson wanted to pursue.
We have examined that submission and have concluded that his arguments, which
do not materially differ from the arguments made by his lawyer, are unpersuasive.

                                          4